Citation Nr: 1132244	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to June 1955.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is causally related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  


Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter in November 2006, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim, including a transcript of the Veteran's testimony at a hearing before the undersigned Acting Veterans Law Judge of the Board.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

The Board finds that the medical evidence of record supports the Veteran's contention that he has tinnitus which is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service; records associated with the Veteran's service treatment records indicate that the Veteran was treated for complaints of hearing loss in March 1954 and his separation examination report shows complaints of hearing loss since basic training.  Likewise, the Board notes that the Veteran submitted a letter in October 1955, from a fellow service member, attesting to acoustic trauma due to rifle blasts.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  

Although the Veteran's tinnitus was not shown to have been diagnosed during service or within several years thereafter, the Veteran reported that he has experienced bilateral tinnitus since his service.  The Board acknowledges that there is conflicting testimony as to whether the Veteran currently has tinnitus; in this regard, the Board notes that the Veteran denied experiencing tinnitus at his May 2009 VA audiology evaluation, but points out that the Veteran credibly testified at the more recent May 2011 Travel Board hearing that he misunderstood the VA examiner, as she asked about ringing in the ears and he considers his tinnitus symptomatology to be akin to buzzing sound in the ears.  Given that VA conceded that the Veteran had noise exposure while during his service, such that service connection was granted for bilateral hearing loss by the RO in a June 2009 rating decision on the basis that the May 2009 VA examiner found that the Veteran's military noise exposure was the etiology of his bilateral hearing loss, the Board finds that such acoustic trauma in service has not been excluded by competent evidence as the etiology of his tinnitus.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.
 
When the evidence favorable to the claim is considered, it is at least as likely as not that the Veteran's current tinnitus is attributable to noise exposure coincident with his military service.  Thus, service connection for tinnitus is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection of tinnitus is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


